Exhibit 99.1 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA ALABAMA HOOVER 140,358 76.6 MARSHALLS 25,000 PETCO 15,000 DOLLAR TREE 10,000 ARIZONA GLENDALE KIR 221,388 93.6 FLOOR & DECOR 75,000 LINA HOME FURNISHINGS 45,000 EJ'S AUCTION & CONSIGNMENT 28,909 GLENDALE 169,257 98.1 WALMART 81,535 MOR FURNITURE FOR LESS 40,000 MICHAELS 17,500 MESA 227,627 100.0 SPORTS AUTHORITY 51,154 MEGA FURNITURE 41,750 PETSMART 25,339 MESA 1,082,180 93.5 WALMART 208,000 BASS PRO SHOPS OUTDOOR WORLD 170,000 HOME DEPOT 102,589 MESA 79,790 100.0 MOR FURNITURE FOR LESS 33,234 MICHAELS 25,520 PEORIA 167,862 99.3 NORTH VALLEY LH 53,984 JO-ANN FABRICS 40,734 ROSS DRESS FOR LESS 23,984 PHOENIX 228,071 96.0 BURLINGTON COAT FACTORY 98,054 MICHAELS 23,190 GUITAR CENTER 20,293 PHOENIX 153,180 78.8 HOME DEPOT 107,724 PHOENIX 229,707 95.4 COSTCO 141,659 FALLAS PAREDES 24,390 DD'S DISCOUNTS 21,406 PHOENIX 131,621 95.7 SAFEWAY 62,573 TRADER JOE'S 11,145 PHOENIX 70,428 97.8 SAFEWAY * 42,504 PHOENIX PRU 94,379 79.3 ROSS DRESS FOR LESS 29,765 DOLLAR TREE 11,450 PHOENIX 184,292 100.0 WALMART 110,627 MICHAELS 25,666 SUN CITY 68,209 91.9 CVS 24,519 TEMPE 62,285 100.0 WHOLE FOODS MARKET 32,306 CALIFORNIA ALHAMBRA 195,455 100.0 COSTCO 116,560 COSTCO 40,459 JO-ANN FABRICS 13,454 ANAHEIM 15,396 100.0 NORTHGATE GONZALEZ MARKETS 15,396 ANAHEIM PRU 348,285 100.0 FOREVER 21 80,000 EL SUPER 54,087 SMART & FINAL 30,000 ANAHEIM PRU 154,043 96.1 RALPH'S 45,000 RITE AID 18,235 99 CENT DISCOUNT 12,200 ANAHEIM PRU 105,338 94.8 STATER BROTHERS 37,440 HARBOR FREIGHT TOOLS 17,459 DOLLAR TREE 10,797 BELLFLOWER 113,233 98.3 STATER BROTHERS 64,039 PLANET FITNESS 29,025 CARLSBAD 160,928 92.8 MARSHALLS 27,000 DOLLAR TREE 16,610 KIDS R US 15,062 CARMICHAEL 214,197 96.8 HOME DEPOT 110,861 WALMART 44,257 FALLAS PAREDES 21,890 CHICO 264,335 98.6 EVANS FURNITURE GALLERIES 57,635 FOOD MAXX 54,239 BED BATH & BEYOND 25,002 CHICO BLS 69,812 92.9 RALEY'S 62,098 CHINO PRU 339,001 86.5 LA CURACAO 104,465 ROSS DRESS FOR LESS 30,730 DD'S DISCOUNTS 25,000 CHINO PRU 168,264 100.0 DOLLAR TREE 25,060 PETSMART 24,225 RITE AID 21,440 CHINO HILLS 73,352 90.0 STATER BROTHERS 43,235 CHULA VISTA 356,335 100.0 COSTCO 154,569 WALMART 153,578 NAVCARE 14,580 COLMA BLS 228,465 94.7 MARSHALLS 32,000 NORDSTROM RACK 30,809 BED BATH & BEYOND 30,644 CORONA 491,898 95.5 COSTCO 114,112 HOME DEPOT 100,000 UFC GYMS 45,000 CORONA 148,805 97.0 VONS 55,650 PETSMART 24,515 ANNA'S LINENS 15,120 COVINA KIR 278,562 96.9 LOWE'S HOME CENTER 111,348 SKYZONE 25,608 PLANET FITNESS 22,878 CUPERTINO (5) 107,969 90.2 99 RANCH MARKET 29,657 DALY CITY 614,026 98.8 HOME DEPOT 109,000 SAFEWAY 57,817 BURLINGTON COAT FACTORY 55,000 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA DUBLIN PRU 155,070 100.0 ORCHARD SUPPLY HARDWARE 35,829 MARSHALLS 32,000 ROSS DRESS FOR LESS 31,060 EL CAJON CPP 98,396 95.2 RITE AID 27,642 ROSS DRESS FOR LESS 24,000 PETCO 10,000 ELK GROVE PRU 137,035 95.5 BEL AIR MARKET 56,435 24 HOUR FITNESS 22,000 ENCINITAS PRU 118,804 100.0 KOHL'S 58,004 TOTAL WOMAN GYM AND ATMOSPHERE 13,000 ESCONDIDO PRU 231,157 77.1 LA FITNESS 40,000 VONS 40,000 CVS 22,880 FAIR OAKS PRU 96,625 96.1 RALEY'S 59,231 FREMONT PRU 504,666 89.6 SAFEWAY 54,741 BED BATH & BEYOND 39,830 MARSHALLS 30,028 FREMONT PRU 131,239 96.2 SAVE MART 48,000 CVS 24,437 24 HOUR FITNESS 24,145 FRESNO 121,107 100.0 BED BATH & BEYOND 36,725 SPROUTS FARMERS MARKET 35,747 ROSS DRESS FOR LESS 30,187 GARDENA PRU 65,987 100.0 99 RANCH MARKET 22,000 RITE AID 19,300 GRANITE BAY PRU 140,240 92.8 RALEY'S 60,114 GRASS VALLEY PRU 216,683 90.8 RALEY'S 60,114 JCPENNEY 37,259 SOUTH YUBA CLUB 12,567 HACIENDA HEIGHTS OJV 135,012 96.9 168 MARKET 44,128 VIVO DANCESPORT CENTER 12,000 DAISO JAPAN 10,000 HAYWARD PRU 80,311 88.4 99 CENTS ONLY STORE 29,300 BIG LOTS 23,334 HUNTINGTON BEACH PRU 148,805 92.0 VONS 40,800 CVS 20,120 CRUNCH FITNESS 16,609 JACKSON 67,665 100.0 RALEY'S 62,625 LA MIRADA 264,513 95.4 U.S. POSTAL SERVICE 26,577 MOVIES 7 DOLLAR THEATRE 24,900 CVS 22,268 LA VERNE 226,872 91.7 TARGET 114,732 MARSHALLS 27,764 STAPLES 15,661 LAGUNA HILLS OJV 160,000 100.0 MACY'S 160,000 LINCOLN BLS 119,559 97.4 SAFEWAY 55,342 CVS 23,077 LIVERMORE PRU 104,165 84.2 ROSS DRESS FOR LESS 24,000 BIG 5 SPORTING GOODS 10,000 LOS ANGELES 165,195 94.9 RALPHS/FOOD 4 LESS 38,950 FACTORY 2-U 22,224 RITE AID 18,160 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA LOS ANGELES PRU 169,653 100.0 KMART 82,504 SUPERIOR MARKETS 34,420 CVS 25,487 MODESTO PRU 214,389 57.7 RALEY'S 49,800 PLANET FITNESS 23,240 MONTEBELLO KIR 251,489 97.9 SEARS 105,000 TOYS R US/BABIES R US 46,270 AMC THEATERS 39,263 MORAGA BIG 164,000 93.8 TJ MAXX 31,133 CVS 25,844 U.S. POSTAL SERVICE 14,380 NAPA 349,530 100.0 TARGET 116,000 HOME DEPOT 100,238 RALEY'S 60,890 NORTHRIDGE 158,645 75.4 DSW SHOE WAREHOUSE 43,000 SUPER KING MARKET 39,348 NOVATO 133,485 100.0 SAFEWAY 51,199 RITE AID 24,769 DOLLAR TREE 15,708 OCEANSIDE PRU 351,690 95.1 SEARS OUTLET 38,902 ROSS DRESS FOR LESS 30,000 BARNES & NOBLE 25,000 OCEANSIDE PRU 92,378 100.0 TRADER JOE'S 12,881 LAMPS PLUS 11,000 OCEANSIDE PRU 87,740 88.3 SMART & FINAL 25,000 USA LIVING 23,800 ORANGEVALE BIG 161,339 96.5 SAVE MART 62,000 CVS 31,180 U.S. POSTAL SERVICE 15,771 PACIFICA 168,871 93.5 SAFEWAY 45,892 ROSS DRESS FOR LESS 24,246 RITE AID 19,085 PACIFICA PRU 104,281 87.1 SAVE MART 29,200 RITE AID 23,064 PLEASANTON OJV 175,000 100.0 MACY'S 175,000 POWAY 121,594 79.9 STEIN MART 40,000 HOME GOODS 26,210 RANCHO CUCAMONGA PRU 56,019 87.1 CVS 21,415 REDWOOD CITY 49,429 100.0 ORCHARD SUPPLY HARDWARE 49,429 RIVERSIDE 86,108 98.7 BURLINGTON COAT FACTORY 67,104 ROSEVILLE 188,493 90.0 SPORTS AUTHORITY 43,373 SPROUTS FARMERS MARKET 36,041 ROSS DRESS FOR LESS 27,471 ROSEVILLE BLS 81,171 100.0 SAFEWAY 55,146 SACRAMENTO (5) PRU 147,679 91.3 SEAFOOD CITY 53,842 PLANET FITNESS 19,840 BIG 5 SPORTING GOODS 10,000 SAN DIEGO OJV 225,919 100.0 NORDSTROM 225,919 SAN DIEGO KIR 117,410 100.0 24 HOUR FITNESS 66,851 SPORTS AUTHORITY 38,359 SAN DIEGO CPP 412,674 100.0 COSTCO 153,095 PRICE SELF STORAGE 120,962 COSTCO 50,000 SAN DIEGO 35,000 100.0 CLAIM JUMPER 10,600 SAN DIEGO PRU 205,853 100.0 TJ MAXX 31,152 HOME GOODS 30,619 CVS 30,000 SAN DIEGO 48,169 100.0 NAMASTE PLAZA SUPERMARKET 10,439 SAN DIEGO BLS 57,411 94.4 SAN DIEGO BLS 59,414 100.0 SAN DIEGO 108,741 98.6 ALBERTSONS 66,284 SAN DIMAS PRU 154,000 100.0 STEIN MART 30,000 ROSS DRESS FOR LESS 27,200 PETCO 15,000 SAN JOSE PRU 183,180 92.7 WALMART 101,500 WALGREENS 14,000 SAN LEANDRO PRU 95,255 96.7 ROSS DRESS FOR LESS 26,706 MICHAELS 19,020 SAN LUIS OBISPO 174,428 93.3 VONS 52,071 MICHAELS 21,006 CVS 16,854 SAN RAMON KIR 41,913 81.0 PETCO 10,000 SANTA ANA 134,400 100.0 HOME DEPOT 134,400 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA SANTA CLARITA 96,627 96.5 VALLARTA SUPERMARKETS 40,751 SANTA ROSA 39,645 97.0 ACE HARDWARE 12,100 SANTEE 311,498 99.6 24 HOUR FITNESS 36,000 BED BATH & BEYOND 30,000 TJ MAXX 28,000 TEMECULA KIR 342,127 97.4 KMART 86,479 FOOD 4 LESS 52,640 TRISTONE THEATRES 29,650 TEMECULA CPP 417,252 100.0 WALMART 221,639 KOHL'S 88,728 ROSS DRESS FOR LESS 30,138 TORRANCE KIR 268,465 100.0 SEARS OUTLET 43,595 UFC GYMS 40,635 MARSHALLS 27,000 TRUCKEE 25,673 90.1 TRUCKEE BLS 41,149 89.5 TURLOCK PRU 111,558 100.0 RALEY'S 60,114 DECHINA 1 BUFFET 10,625 TUSTIN OJV 687,590 97.9 TARGET 134,639 AMC THEATERS 68,159 WHOLE FOODS MARKET 60,550 TUSTIN PRU 193,415 97.4 VONS 41,430 RITE AID 19,072 CRUNCH 16,520 TUSTIN PRU 137,963 100.0 RALPH'S 36,400 CVS * 23,250 MICHAELS 22,364 UPLAND PRU 273,149 97.8 HOME DEPOT 98,064 HOBBY LOBBY 63,748 STAPLES 24,133 VALENCIA PRU 143,070 92.5 RALPH'S 45,579 CVS 25,500 VISTA PRU 122,563 92.7 ALBERTSONS 46,819 CVS 22,154 WALNUT CREEK PRU 114,627 92.7 CENTURY THEATRES 57,017 COST PLUS 19,044 WESTMINSTER PRU 209,749 100.0 PAVILIONS 69,445 HOWARD'S APPLIANCES & FLAT SCR 17,962 WINDSOR BIG 107,769 84.8 RALEY'S 56,477 WINDSOR 130,631 95.3 SAFEWAY 52,610 CVS 19,950 YORBA LINDA 160,773 100.0 DICK'S SPORTING GOODS 50,000 BED BATH & BEYOND 43,000 MICHAELS 23,923 COLORADO ARVADA 144,315 80.7 RITE AID 56,674 AURORA (5) 128,654 84.2 ROSS DRESS FOR LESS 30,187 TJ MAXX 28,140 SPACE AGE FEDERAL CU 11,047 AURORA 44,097 83.9 AURORA 149,975 77.2 ALBERTSONS 41,896 DOLLAR TREE 14,301 KEY BANK * 11,250 COLORADO SPRINGS 107,310 82.3 CAMERONS PRODUCTS 65,280 DOLLAR TREE 12,000 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA DENVER 18,405 100.0 SAVE-A-LOT 18,405 ENGLEWOOD 80,330 100.0 HOBBY LOBBY 50,690 OLD COUNTRY BUFFET 10,000 FORT COLLINS 115,862 100.0 KOHL'S 105,862 GUITAR CENTER 10,000 GREELEY 138,818 100.0 BED BATH & BEYOND 27,974 MICHAELS 21,323 SPROUTS FARMERS MARKET 21,236 HIGHLANDS RANCH 133,382 100.0 ACE HARDWARE 33,450 TJ MAXX 30,000 OFFICEMAX 23,500 HIGHLANDS RANCH 30,397 78.3 HIGHLANDS RANCH 44,412 96.2 LAKEWOOD 82,581 93.4 SAFEWAY 49,788 LITTLETON 190,104 80.4 KING SOOPERS 64,532 OFFICE DEPOT 25,267 KWAL PAINT 15,000 CONNECTICUT BRANFORD KIR 190,738 100.0 KOHL'S 86,830 BIG Y 46,669 DANBURY 136,209 100.0 WALMART 105,255 MARSHALLS 30,954 ENFIELD KIR 148,517 95.1 KOHL'S 88,000 BEST BUY 30,048 FARMINGTON 184,959 99.3 SPORTS AUTHORITY 50,000 NORDSTROM RACK 35,834 LA FITNESS 33,320 HAMDEN OJV 345,023 100.0 WALMART 89,750 BON-TON 58,604 BOB'S STORES 49,133 NORTH HAVEN (5) 290,451 99.1 HOME DEPOT 111,500 COSTCO 109,920 TJ MAXX 25,050 WILTON 90,860 86.3 STOP & SHOP 46,764 WILTON 44,575 92.2 BOW TIE CINEMAS 14,248 DELAWARE DOVER 4,835 100.0 ELSMERE 105,446 100.0 BJ'S WHOLESALE CLUB 85,188 WALGREENS 13,650 NEWARK (2) WILMINGTON 165,805 100.0 SHOPRITE 58,236 SPORTS AUTHORITY 42,456 RAYMOUR & FLANIGAN FURNITURE 36,000 FLORIDA ALTAMONTE SPRINGS (5) 161,961 100.0 DSW SHOE WAREHOUSE 23,990 PETCO 15,250 PIER 1 IMPORTS 10,458 BOCA RATON (5) 34,935 76.0 BONITA SPRINGS BLS 79,676 93.9 PUBLIX 54,376 BOYNTON BEACH KIR 196,776 95.1 BEALLS 103,479 ALBERTSONS 51,195 BRADENTON 162,996 74.7 PUBLIX 42,112 TJ MAXX 25,019 STACEY'S HOMESTYLE BUFFET 10,666 BRANDON KIR 143,785 96.1 BED BATH & BEYOND 40,000 ROSS DRESS FOR LESS 25,106 YOUFIT HEALTH CLUBS 15,000 CAPE CORAL BLS 42,030 80.9 CAPE CORAL BLS 125,108 100.0 PUBLIX 44,684 ROSS DRESS FOR LESS 32,265 STAPLES 20,347 CLEARWATER 212,388 99.0 HOME DEPOT 100,200 JO-ANN FABRICS 49,865 STAPLES 17,055 CORAL SPRINGS 55,089 100.0 BIG LOTS 33,517 CORAL SPRINGS 86,342 100.0 TJ MAXX 29,500 DISCOVERY CLOTHING CO. 15,000 PARTY CITY 12,000 CORAL WAY OJV 88,205 100.0 WINN-DIXIE 55,944 STAPLES 24,202 DANIA BEACH (2) CPP YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA DELRAY BEACH BLS 50,906 94.1 PUBLIX 44,840 FORT LAUDERDALE 229,034 93.4 REGAL CINEMAS 52,936 LA FITNESS 48,479 OFFICE DEPOT 24,887 HOLLYWOOD CPP 898,913 100.0 HOME DEPOT 142,280 BJ'S WHOLESALE CLUB 120,251 KMART 114,764 HOMESTEAD OJV 205,614 100.0 PUBLIX 56,077 MARSHALLS 29,575 OFFICEMAX 23,500 HOMESTEAD 3,600 100.0 JACKSONVILLE (2) 116,000 76.0 Haverty's 44,916 HHGREGG 30,209 JACKSONVILLE BLS 72,840 88.5 PUBLIX 44,840 JACKSONVILLE 256,980 100.0 STEIN MART 36,000 SEARS OUTLET 28,020 TJ MAXX 25,200 KEY LARGO KIR 207,365 93.9 KMART 108,842 PUBLIX 48,555 LAKELAND 241,256 96.1 HOBBY LOBBY 53,271 STEIN MART 39,500 ROSS DRESS FOR LESS 30,846 LARGO 149,472 91.2 WALMART * 101,900 ALDI 20,800 LARGO (5) 79,711 100.0 PUBLIX 42,112 DOLLAR TREE 12,000 LAUDERHILL 181,576 91.5 TOYS R US/BABIES R US 44,450 STAPLES 23,500 PRESIDENTE SUPERMARKET 22,772 LEESBURG 13,468 100.0 MARATHON 106,491 92.1 KMART 52,571 WINN-DIXIE 38,400 MELBOURNE 168,737 71.4 GSI COMMERCE CALL CENTER 69,900 WALGREENS 15,525 MAKOTO SEAFOOD AND STEAKHOUSE 11,616 MERRITT ISLAND BLS 60,103 100.0 PUBLIX 44,840 MIAMI 107,000 100.0 HOME DEPOT 105,154 MIAMI (5) OJV 67,210 96.8 BABIES R US 40,214 MIAMI 40,288 96.5 WALGREENS 14,468 MIAMI 293,001 98.6 KMART 114,000 HOBBY LOBBY 40,000 MARSHALLS 27,808 MIAMI BLS 63,563 100.0 PUBLIX 44,271 MIAMI BLS 60,280 95.4 PUBLIX 45,600 MIAMI 349,826 99.2 PUBLIX 56,000 BUY BUY BABY 29,953 OFFICE DEPOT * 24,840 MIAMI 112,423 94.2 WINN-DIXIE 34,890 LITTLE VILLAGE LEARNING CENTER 10,000 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA MIAMI 61,837 100.0 WINN-DIXIE 61,837 MIAMI 63,604 91.8 PETCO 22,418 PARTY CITY 10,000 MIDDLEBURG 59,252 80.8 DOLLAR TREE 10,000 MIRAMAR (3) OTH 73,000 87.8 24 HOUR FITNESS 36,025 MOUNT DORA (5) 78,452 96.2 TJ MAXX 23,000 NORTH LAUDERDALE PRU 250,209 91.2 HOME DEPOT 110,410 CHANCELLOR ACADEMY 46,531 PUBLIX 39,795 NORTH MIAMI BEACH 108,795 95.9 PUBLIX 51,420 WALGREENS 15,930 ORANGE PARK OJV 50,299 100.0 BED BATH & BEYOND 25,978 MICHAELS 24,321 ORLANDO 131,981 63.8 FLORIDA CAREER COLLEGE 44,000 C-TOWN 23,145 ORLANDO (5) KIR 127,639 98.7 PUBLIX 55,000 PGA TOUR SUPERSTORE 50,239 ORLANDO 180,156 83.4 24 HOUR FITNESS 49,875 TJ MAXX 26,843 ORLANDO HEALTH 24,787 ORLANDO 154,356 98.1 MARSHALLS 30,027 GOLFSMITH GOLF CENTER 20,179 PETCO 14,100 ORLANDO 86,321 100.0 THE FRESH MARKET 18,400 OVIEDO BLS 78,093 94.9 PUBLIX 44,270 PENSACOLA 101,377 100.0 PUBLIX 61,389 PLANTATION OJV 60,414 90.1 WHOLE FOODS MARKET 28,320 WHOLE FOODS MARKET - BAKE HOUS 13,120 POMPANO BEACH 80,917 100.0 WHOLE FOODS MARKET 40,100 SPORTS AUTHORITY 35,069 SAINT PETERSBURG 118,574 93.3 KASH N' KARRY * 45,871 YOU FIT HEALTH CLUB 22,000 YOUFIT HEALTH CLUBS 15,595 SARASOTA 100,237 90.0 TJ MAXX 29,825 OFFICEMAX 23,800 DOLLAR TREE 19,700 SARASOTA 129,700 80.4 WINN-DIXIE 46,295 AARON'S 10,000 PET SUPERMARKET 10,000 ST. AUGUSTINE 51,048 100.0 WINN-DIXIE 51,048 TALLAHASSEE (5) 185,998 87.6 STEIN MART 31,920 HOME GOODS 24,471 THE FRESH MARKET 22,300 TALLAHASSEE 51,515 100.0 WINN-DIXIE 51,515 TAMPA KIR 340,541 96.8 BEST BUY 46,121 JO-ANN FABRICS 45,965 BED BATH & BEYOND 40,852 TAMPA 206,564 84.7 AMERICAN SIGNATURE 49,106 ROSS DRESS FOR LESS 26,250 DSW SHOE WAREHOUSE 26,191 TAMPA 197,181 99.3 LOWE'S HOME CENTER 167,000 WEST PALM BEACH (5) 23,350 100.0 FLORIDA SCHOOL FOR DANCE EDUCA 23,350 WEST PALM BEACH (5) 37,640 78.5 WEST PALM BEACH 3,787 100.0 WINTER HAVEN OJV 95,660 100.0 BIG LOTS 41,200 JO-ANN FABRICS 12,375 BUDDY'S HOME FURNISHINGS 10,225 YULEE 59,426 80.0 PETCO 15,335 DOLLAR TREE 10,220 GEORGIA ALPHARETTA 130,407 95.1 KROGER 62,000 ATLANTA 259,495 83.8 KROGER 56,647 DAYS INN 39,392 PLANET FITNESS 19,838 ATLANTA OIP 175,835 59.0 MARSHALLS 36,598 NORDSTROM RACK 36,000 OLD NAVY 13,939 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA AUGUSTA KIR 532,945 91.7 HOBBY LOBBY 65,864 HHGREGG 44,000 ASHLEY FURNITURE HOMESTORE 40,000 AUGUSTA 112,537 100.0 TJ MAXX 35,200 ROSS DRESS FOR LESS 30,187 ANNA'S LINENS 11,920 DULUTH BLS 78,025 100.0 WHOLE FOODS MARKET 70,125 FLOWERY BRANCH 92,985 95.2 PUBLIX 54,340 LAWRENCEVILLE 285,656 98.7 HOBBY LOBBY 67,400 AMC-COLONIAL 18 65,442 ROSS DRESS FOR LESS 36,995 LILBURN 73,910 100.0 KROGER 62,000 PEACHTREE CITY 227,389 94.4 KMART 86,479 KROGER 69,295 SAVANNAH 186,526 100.0 BED BATH & BEYOND 35,005 TJ MAXX 33,067 MARSHALLS 31,000 SAVANNAH (5) 195,377 96.6 HHGREGG 32,026 ROSS DRESS FOR LESS 30,187 COST PLUS 21,000 SNELLVILLE KIR 311,093 91.7 KOHL'S 86,584 BELK 58,416 HHGREGG 34,000 IDAHO NAMPA 133,259 100.0 HOBBY LOBBY 55,000 DICK'S SPORTING GOODS 45,000 STEVENS-HENAGER COLLEGE 15,000 ILLINOIS BATAVIA KIR 274,282 95.5 KOHL'S 86,584 HOBBY LOBBY 51,214 BUY BUY BABY 34,624 BLOOMINGTON 188,250 94.6 SCHNUCK MARKETS 68,800 TOYS R US/BABIES R US 46,070 BARNES & NOBLE 22,192 BRADLEY 80,535 100.0 CARSON PIRIE SCOTT 80,535 CALUMET CITY 3,029 100.0 CHAMPAIGN KIR 111,720 100.0 BEST BUY 45,350 DICK'S SPORTING GOODS 30,247 MICHAELS 24,123 CHICAGO 102,011 100.0 BURLINGTON COAT FACTORY 75,623 RAINBOW SHOPS 13,770 BEAUTY ONE 12,618 CHICAGO 86,894 100.0 KMART 86,894 CRYSTAL LAKE 80,624 81.2 HOBBY LOBBY 65,502 DOWNERS GROVE 141,578 92.2 SHOP & SAVE MARKET 42,610 DOLLAR TREE 15,808 WALGREENS 12,000 DOWNERS GROVE 141,702 100.0 TJ MAXX 54,850 BEST BUY 54,400 OLD NAVY 15,726 ELGIN 178,920 97.8 ELGIN MALL 81,550 ELGIN FARMERS PRODUCTS 31,358 AARON SALES & LEASE OWNERSHIP 10,000 FAIRVIEW HEIGHTS 193,023 100.0 SPORTS AUTHORITY 45,085 FRESH THYME FARMERS MARKET 28,000 HOME GOODS 24,000 FOREST PARK 98,371 100.0 KMART 96,871 GENEVA 104,688 100.0 GANDER MOUNTAIN 104,688 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA KILDEER 165,822 100.0 BED BATH & BEYOND 35,000 MICHAELS 31,578 OLD NAVY 17,375 MOUNT PROSPECT 192,547 100.0 KOHL'S 101,097 HOBBY LOBBY 56,596 TRUE VALUE 27,619 MUNDELEIN 89,692 100.0 BURLINGTON COAT FACTORY 87,547 NAPERVILLE 102,327 97.9 BURLINGTON COAT FACTORY 100,200 NORRIDGE 116,914 100.0 KMART 116,914 OAK LAWN 183,893 100.0 KMART 140,580 CHUCK E CHEESE 15,934 OAKBROOK TERRACE 176,263 92.6 HOME DEPOT 121,903 BIG LOTS 30,000 TWIN PEAKS 11,360 ORLAND PARK 15,535 100.0 PEORIA 162,442 100.0 KMART 122,605 ROCKFORD 89,047 98.0 BEST BUY 45,760 ROSS DRESS FOR LESS 34,000 ROLLING MEADOWS (5) SKOKIE 58,455 100.0 MARSHALLS 30,406 OLD NAVY 28,049 STREAMWOOD 81,000 100.0 VALUE CITY 81,000 VERNON HILLS 192,624 97.4 DICK'S SPORTING GOODS 54,997 PETSMART 27,518 CHUCK E CHEESE 14,040 WOODRIDGE 144,867 95.8 HOLLYWOOD BLVD CINEMA 48,118 SHOE CARNIVAL 15,000 INDIANA GREENWOOD (5) 184,206 100.0 BABIES R US 49,426 TOYS R US 47,000 FRESH THYME FARMERS MARKET 29,979 INDIANAPOLIS OJV 165,255 82.2 KROGER 63,468 CVS 12,800 DOLLAR GENERAL 10,686 SOUTH BEND OJV 271,307 91.8 BED BATH & BEYOND 28,000 TJ MAXX 28,000 DSW SHOE WAREHOUSE 26,069 IOWA CLIVE 90,000 100.0 KMART 90,000 COUNCIL BLUFFS 294,324 100.0 HOBBY LOBBY 55,000 TJ MAXX 25,160 BED BATH & BEYOND 20,400 DUBUQUE 82,979 100.0 SHOPKO 82,979 KANSAS OVERLAND PARK 120,164 97.7 HOME DEPOT 113,969 WICHITA KIR 133,771 100.0 BEST BUY 45,300 TJ MAXX 30,000 NORTHERN TOOL & EQUIPMENT 18,040 WICHITA KIR 96,011 100.0 DICK'S SPORTING GOODS 48,933 GORDMANS 47,078 KENTUCKY BELLEVUE 53,695 100.0 KROGER 53,695 LEXINGTON 216,235 98.5 BEST BUY 45,750 BED BATH & BEYOND 43,072 TOYS R US/BABIES R US 41,900 LOUISIANA BATON ROUGE 349,857 94.7 BURLINGTON COAT FACTORY 80,450 STEIN MART 40,000 K&G MEN'S COMPANY 32,723 HARVEY 174,445 100.0 BEST BUY 45,733 MICHAELS 24,626 BARNES & NOBLE 23,000 LAFAYETTE 244,768 99.4 STEIN MART 37,736 HOME FURNITURE COMPANY 36,000 TJ MAXX 32,556 LAFAYETTE 29,405 84.4 LAKE CHARLES 134,844 96.4 MARSHALLS 30,000 ROSS DRESS FOR LESS 29,975 BED BATH & BEYOND 20,000 SHREVEPORT 69,088 100.0 OFFICEMAX 23,500 BARNES & NOBLE 23,100 OLD NAVY 15,000 SHREVEPORT 78,761 95.0 MICHAELS 23,875 DOLLAR TREE 12,000 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA MAINE SOUTH PORTLAND 98,948 100.0 DSW SHOE WAREHOUSE 25,000 DOLLAR TREE 15,450 GUITAR CENTER 12,236 MARYLAND BALTIMORE 152,834 94.8 KMART 95,932 SALVO AUTO PARTS 12,000 BALTIMORE 114,045 97.7 SAFEWAY 54,200 RITE AID 11,868 DOLLAR TREE 10,000 BALTIMORE BLS 58,879 95.9 CORT FURNITURE RENTAL 14,856 BALTIMORE 77,287 100.0 WEIS MARKETS 58,187 BALTIMORE 78,477 97.3 GIANT FOOD 55,108 BALTIMORE 90,903 100.0 GIANT FOOD 56,892 BALTIMORE 90,830 100.0 GIANT FOOD 43,136 BEL AIR 130,176 95.2 SAFEWAY 55,032 CVS 10,125 DOLLAR TREE 10,000 CLARKSVILLE 105,907 100.0 GIANT FOOD 62,943 CLINTON 2,615 CLINTON 26,412 100.0 COLUMBIA 50,000 100.0 MICHAELS 26,706 HOME GOODS 23,294 COLUMBIA BLS 73,230 100.0 OLD NAVY 16,000 COLUMBIA BLS 100,803 97.6 GIANT FOOD 57,994 COLUMBIA 98,399 99.4 HARRIS TEETER 56,905 COLUMBIA BLS 91,165 100.0 SAFEWAY 55,164 COLUMBIA (5) 66,166 92.3 DAVID'S NATURAL MARKET 15,079 CVS 13,225 DAVID'S NATURAL MARKET 11,627 COLUMBIA OIP 6,780 100.0 COLUMBIA 99,350 100.0 NORDSTROM RACK 40,750 TJ MAXX 30,600 BOOKS-A-MILLION 28,000 COLUMBIA 100,841 100.0 TOYS R US/BABIES R US 63,062 REI 24,075 COLUMBIA EXPONENTS 10,004 DISTRICT HEIGHTS SEB 90,929 100.0 GIANT FOOD 64,333 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA EASTON 113,330 97.9 GIANT FOOD 64,885 DOLLAR TREE 10,000 ELLICOTT CITY BLS 86,456 100.0 GIANT FOOD 55,000 ELLICOTT CITY 139,898 97.9 SAFEWAY 50,093 PETCO 12,400 ELLICOTT CITY PRU 433,467 100.0 TARGET 146,773 KOHL'S 106,889 SAFEWAY 55,164 FREDERICK 86,968 100.0 GIANT FOOD 56,166 GAITHERSBURG 88,277 93.2 GREAT BEGINNINGS 60,102 MATTRESS & FURNITURE MART 10,026 HUNT VALLEY 94,653 91.5 GIANT FOOD 55,330 LAUREL 75,924 100.0 PLANET FITNESS 21,000 DOLLAR TREE 13,253 SEAFOOD PALACE BUFFET 12,709 LAUREL 81,550 100.0 VILLAGE THRIFT 81,550 NORTH EAST 87,006 90.3 FOOD LION 38,372 PASADENA OJV 38,766 92.6 DAVITA HEALTHCARE OF MD 10,496 PERRY HALL 173,475 88.4 BRUNSWICK BOWLING 40,544 RITE AID 21,250 ACE HARDWARE 18,704 PERRY HALL 65,059 100.0 GIANT FOOD 56,848 PIKESVILLE 105,530 94.9 GIANT FOOD 63,529 TIMONIUM 59,799 80.0 AMERICAN RADIOLOGY 13,573 TIMONIUM 187,561 92.5 GIANT FOOD 61,941 STAPLES 15,000 TOWSON 88,405 100.0 SAFEWAY 59,180 AAA MID-ATLANTIC 11,500 CVS 10,125 TOWSON 679,843 100.0 WALMART 154,828 TARGET 132,608 WEIS MARKETS 55,452 MASSACHUSETTS ABINGTON 102,000 100.0 LOWE'S HOME CENTER 102,000 BRIGHTON 27,550 100.0 BGH II, LP 20,350 CAMBRIDGE 62,555 100.0 MICRO CENTER 41,724 TRADER JOE'S 11,065 CHATHAM 24,432 100.0 OCEAN STATE JOB LOT 24,432 DORCHESTER 84,470 100.0 NATIONAL WHOLESALE LIQUIDATORS 84,470 EVERETT 41,278 100.0 WALGREENS 14,707 FALL RIVER 30,897 100.0 STAPLES 24,000 FALMOUTH 78,642 100.0 STAPLES 24,652 PIER 1 IMPORTS 11,695 DOLLAR TREE 11,200 FRAMINGHAM 26,482 100.0 GREAT BARRINGTON 131,102 100.0 KMART 52,486 PRICE CHOPPER 44,667 HYANNIS 231,546 98.8 SHAW'S SUPERMARKET 54,712 TOYS R US/BABIES R US 46,932 HOME GOODS 24,904 MARLBOROUGH OJV 104,125 100.0 BEST BUY 45,000 DSW SHOE WAREHOUSE 22,362 PURE HOCKEY 21,063 MEDFORD 56,215 100.0 OFF BROADWAY SHOE 22,478 ALDI 21,952 PITTSFIELD 72,014 92.3 STOP & SHOP 61,935 QUINCY 80,510 100.0 HANNAFORD 55,087 RITE AID 14,247 QUINCY 24,805 100.0 WALGREENS 12,607 REVERE 15,272 100.0 WALGREENS 15,272 SALEM 48,425 100.0 STAPLES 20,388 SHREWSBURY 109,100 93.7 BOB'S STORES 40,982 BED BATH & BEYOND 32,767 STAPLES 18,689 SPRINGFIELD 19,287 100.0 CVS 19,287 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA STURBRIDGE BLS 230,590 100.0 STOP & SHOP 57,769 MARSHALLS 30,000 CINEMAGIC THEATERS 29,000 SWAMPSCOTT 63,975 100.0 CVS 11,060 WAKEFIELD 15,984 100.0 MG FITNESS 15,984 WALTHAM 24,284 100.0 PETCO 13,650 WOBURN 119,378 100.0 KOHL'S 104,385 DOLLAR TREE 10,470 WORCESTER 66,281 100.0 PEP BOYS 21,521 HARBOR FREIGHT TOOLS 18,859 DOLLAR TREE 10,541 MICHIGAN CLARKSTON 151,358 72.8 NEIMAN'S FAMILY MARKET 45,092 OFFICE DEPOT 19,605 CVS 10,624 CLAWSON (5) 116,635 78.1 STAPLES 24,000 ALDI 16,498 RITE AID 14,564 FARMINGTON 96,915 63.2 TUESDAY MORNING 19,610 FITNESS 19 10,250 LIVONIA 33,121 94.0 CVS 13,810 MUSKEGON 79,215 65.2 PLUMB'S FOOD 34,332 TAYLOR 141,549 100.0 KOHL'S 93,310 BABIES R US 37,459 WALKER 387,210 100.0 RUBY-15-WALKER, LLC 156,366 KOHL'S 104,508 STAR THEATRE 74,211 MINNESOTA MAPLE GROVE KIR 466,825 93.6 BYERLY'S 55,043 BEST BUY 45,953 JO-ANN FABRICS 45,940 MAPLE GROVE 488,157 98.4 LOWE'S HOME CENTER 137,933 DICK'S SPORTING GOODS 51,182 MARSHALLS 33,335 MINNETONKA KIR 120,231 97.5 TOYS R US/BABIES R US 61,369 GOLFSMITH GOLF & TENNIS 25,775 ROSEVILLE 108,213 100.0 SPORTS AUTHORITY 80,065 GOLFSMITH 18,480 MISSISSIPPI HATTIESBURG 295,848 92.7 ASHLEY FURNITURE HOMESTORE 45,000 ROSS DRESS FOR LESS 30,187 BED BATH & BEYOND 23,065 MISSOURI CRYSTAL CITY 100,724 100.0 KMART 100,724 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA ELLISVILLE 118,080 89.0 SHOP N SAVE 80,000 FLORISSANT 172,165 100.0 KMART * 135,504 K&G MEN'S COMPANY 27,000 JOPLIN 155,416 100.0 ASHLEY FURNITURE HOMESTORE 36,412 ROSS DRESS FOR LESS 29,108 OFFICEMAX 23,500 JOPLIN KIR 80,524 100.0 JOPLIN SCHOOLS 80,524 KIRKWOOD 251,775 100.0 HOBBY LOBBY 64,876 BURLINGTON COAT FACTORY 58,400 SPORTS AUTHORITY 35,764 LEMAY 79,747 100.0 SHOP N SAVE 56,198 DOLLAR GENERAL 10,500 MANCHESTER KIR 89,305 100.0 KOHL'S 89,305 SAINT CHARLES 8,000 100.0 - SAINT CHARLES 84,460 100.0 KOHL'S 84,460 SAINT LOUIS 113,781 100.0 KOHL'S 92,870 CLUB FITNESS 20,911 SAINT LOUIS 129,093 94.5 SHOP N SAVE 68,307 SAINT LOUIS (5) 168,460 100.0 BURLINGTON COAT FACTORY 80,000 BIG LOTS 35,040 SOCIETY OF ST. VINCENT DE PAUL 27,000 SAINT LOUIS 169,982 100.0 HOME DEPOT 122,540 PLANET FITNESS 27,000 NAPA AUTO PARTS 18,442 SAINT LOUIS 128,765 100.0 KMART 128,765 SAINT PETERS 178,364 100.0 HOBBY LOBBY 57,028 SPORTS AUTHORITY 40,418 OFFICE DEPOT 24,500 SPRINGFIELD 282,792 99.3 BEST BUY 48,150 JCPENNEY 46,144 TJ MAXX 31,275 SPRINGFIELD 84,916 100.0 BED BATH & BEYOND 30,050 MARSHALLS 29,400 ROSS DRESS FOR LESS 25,466 SPRINGFIELD 209,650 100.0 KMART 122,306 OFFICE DEPOT 28,000 PACE-BATTLEFIELD, LLC 26,000 NEBRASKA OMAHA 178,686 78.6 MARSHALLS 33,000 BIG LOTS 28,760 OFFICEMAX 20,022 NEVADA HENDERSON 176,081 55.6 BIG LOTS 30,000 SAVERS 25,000 HENDERSON PRU 130,773 34.4 LAS VEGAS PRU 77,650 90.5 ALBERTSONS 58,050 LAS VEGAS BIG 361,486 86.9 WALMART 114,513 COLLEEN'S CLASSICS CONSIGNMENT 40,728 MARSHALLS 30,000 RENO 36,619 100.0 PIER 1 IMPORTS 10,542 RENO PRU 113,376 74.1 SCOLARI'S WAREHOUSE MARKET 50,451 RENO BLS 152,601 97.4 BED BATH & BEYOND 35,185 NORDSTROM RACK 31,000 WILD OATS MARKETS * 28,788 RENO BLS 104,319 95.0 RALEY'S 65,519 RENO BLS 119,871 95.0 RALEY'S 61,570 SHELL OIL 10,000 SPARKS 119,601 89.4 SAFEWAY 56,061 CVS 18,990 SPARKS BLS 113,743 96.7 RALEY'S 63,476 NEW HAMPSHIRE MILFORD 148,002 92.5 SHAW'S SUPERMARKET 71,000 RITE AID 17,050 NASHUA 176,437 98.8 TJ MAXX 25,219 MICHAELS 24,300 MODELL'S 21,319 SALEM 344,976 100.0 KOHL'S 91,282 SHAW'S SUPERMARKET 51,507 BOB'S STORES 43,905 NEW JERSEY BRIDGEWATER KIR 241,997 100.0 BED BATH & BEYOND 40,415 MARSHALLS 39,562 BABIES R US 37,355 CHERRY HILL 124,750 72.4 STOP & SHOP * 62,532 RETRO FITNESS 10,366 CHERRY HILL 129,809 100.0 KOHL'S 96,629 PLANET FITNESS 22,320 CHERRY HILL 209,185 97.6 KOHL'S 86,770 SPORTS AUTHORITY 40,000 BABIES R US 37,491 CHERRY HILL 256,099 93.9 SHOPRITE 71,676 BOB'S DISCOUNT FURNITURE 30,711 ROSS DRESS FOR LESS 30,076 CINNAMINSON 123,388 100.0 SPEED RACEWAY 85,440 HIBACHI GRILL & SUPREME BUFFET 19,412 ACME MARKETS * 17,000 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA CLARK 85,000 100.0 SHOPRITE 85,000 CLARK 52,812 100.0 A&P 52,812 CLARK 41,537 100.0 BALLY TOTAL FITNESS 28,000 RITE AID 13,537 DELRAN KIR 77,583 100.0 PETSMART 20,443 OFFICE DEPOT * 20,006 PARTY CITY 10,126 EAST WINDSOR 249,029 100.0 TARGET 126,200 GENUARDI'S * 52,869 TJ MAXX 30,000 EDGEWATER PRU 423,316 99.1 TARGET 113,156 PATHMARK 63,966 TJ MAXX 35,000 HILLSDALE 60,432 100.0 KING'S SUPER MARKET 30,811 WALGREENS 16,332 HOLMDEL 299,723 97.6 A&P 56,021 MARSHALLS 48,833 LA FITNESS 37,344 HOLMDEL 234,557 100.0 BEST MARKET 37,500 BEST BUY 30,109 MICHAELS 25,482 MILLBURN 89,348 100.0 KINGS SUPERMARKET 40,024 WALGREENS 17,139 PET SUPPLIES PLUS 10,185 MOORESTOWN 201,351 100.0 LOWE'S HOME CENTER 135,198 SKYZONE MOORESTOWN 42,173 INTERNATIONAL FOOD AND VEGETAB 19,380 NORTH BRUNSWICK 442,554 100.0 WALMART 134,202 BURLINGTON COAT FACTORY 80,542 MARSHALLS 52,440 PISCATAWAY 97,348 100.0 SHOPRITE 54,100 RIDGEWOOD 24,280 100.0 WHOLE FOODS MARKET 24,280 UNION 98,193 100.0 WHOLE FOODS MARKET 60,000 BEST BUY 30,225 WAYNE (5) 311,115 100.0 COSTCO 147,350 SOVRAN ACQUISITION LP 85,598 SPORTS AUTHORITY 49,132 WESTMONT 173,259 85.0 THRIFTWAY SUPERMARKET 48,142 SUPER FITNESS 15,000 TUESDAY MORNING 13,271 NEW MEXICO ALBUQUERQUE 183,718 95.0 MOVIES WEST 27,883 ROSS DRESS FOR LESS 26,250 SEARS OUTLET 25,000 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA NEW YORK AMHERST OJV 101,066 100.0 TOPS SUPERMARKET 101,066 BAYSHORE 176,831 96.3 BEST BUY 45,499 TOYS R US/BABIES R US 43,123 HARBOR FREIGHT TOOLS 20,965 BELLMORE 15,445 100.0 PETSMART 12,052 BRIDGEHAMPTON 287,507 100.0 KMART 89,935 KING KULLEN 61,892 TJ MAXX 33,800 BRONX (5) OJV 175,356 99.3 NATIONAL AMUSEMENTS 58,860 FOOD BAZAAR-161 51,680 BLINK FITNESS 18,845 BROOKLYN KIR 80,708 100.0 HOME DEPOT 58,200 WALGREENS 11,050 BROOKLYN 10,000 100.0 RITE AID 10,000 BROOKLYN 29,671 100.0 DUANE READE 10,300 BROOKLYN 40,373 100.0 DUANE READE 15,638 PC RICHARD & SON 11,311 BROOKLYN HEIGHTS 7,200 100.0 BUFFALO OJV 141,466 100.0 TOPS SUPERMARKET 84,000 PETSMART 20,165 CITI TRENDS 11,186 CENTEREACH OJV 379,745 99.0 WALMART 151,067 BIG LOTS 33,600 MODELL'S 20,315 CENTEREACH 105,851 95.1 PATHMARK 63,459 ACE HARDWARE 25,000 COMMACK 261,664 100.0 TOYS R US/BABIES R US 63,296 KING KULLEN 60,216 SPORTS AUTHORITY 42,970 COMMACK 24,617 100.0 DEAL$ 14,137 COPIAGUE (5) KIR 135,436 100.0 HOME DEPOT 112,000 ELMONT 27,078 100.0 DUANE READE 11,878 ELMONT OJV 12,900 100.0 CVS 12,900 ELMSFORD 143,288 100.0 ELMSFORD 119 84,450 SPORTS AUTHORITY 58,838 FARMINGDALE BLS 437,105 96.6 HOME DEPOT 116,790 DAVE & BUSTER'S 60,000 SUNRISE CREDIT SERVICES 34,821 FLUSHING 22,416 100.0 FRUIT VALLEY PRODUCE 15,200 FRANKLIN SQUARE 17,789 100.0 PETCO 11,857 FREEPORT KIR 13,905 100.0 WALGREENS 13,905 FREEPORT KIR 172,631 97.8 STOP & SHOP 46,753 VORNADO REALTY TRUST 37,328 MARSHALLS 27,540 GLEN COVE KIR 49,090 100.0 STAPLES 24,880 ANNIE SEZ 13,360 HAMPTON BAYS 70,990 100.0 MACY'S 50,000 PETCO 11,890 HARRIMAN BLS 227,939 83.4 KOHL'S 86,584 MICHAELS 24,008 MODELL'S 19,450 HICKSVILLE 35,736 97.3 DOLLAR TREE 10,481 HUNTINGTON STATION 52,950 97.1 BEST MARKET 30,700 RITE AID 11,010 JERICHO 63,998 100.0 WHOLE FOODS MARKET 38,304 JERICHO 57,013 100.0 MARSHALLS 33,600 JERICHO 2,085 100.0 JERICHO 105,851 100.0 MILLERIDGE INN 105,851 KEW GARDENS HILLS 10,790 100.0 LATHAM KIR 617,810 96.8 SAM'S CLUB 134,900 WALMART 116,097 HOME DEPOT 115,436 LEVITTOWN OJV 47,199 100.0 SPORTS AUTHORITY 30,164 DSW SHOE WAREHOUSE 17,035 LITTLE NECK 48,275 100.0 LONG ISLAND CITY 6,065 100.0 MANHASSET 155,321 100.0 MARSHALLS 40,114 KING KULLEN 37,570 NORDSTROM RACK 34,257 MASPETH 22,500 100.0 DUANE READE 22,500 MERRICK KIR 108,296 100.0 WALDBAUMS 44,478 HOME GOODS 24,836 ANNIE SEZ 15,038 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA MIDDLETOWN KIR 80,000 100.0 BEST BUY 45,000 CHRISTMAS TREE SHOPS 35,000 MINEOLA 26,747 100.0 NORTH SHORE FARMS 10,000 MUNSEY PARK KIR 72,748 100.0 BED BATH & BEYOND 41,393 WHOLE FOODS MARKET 20,000 NESCONSET 55,968 100.0 PETSMART 28,916 BOB'S DISCOUNT FURNITURE 27,052 NORTH MASSAPEQUA 29,599 52.8 PLAINVIEW 88,222 100.0 FAIRWAY STORES 55,162 SELDEN 236,130 93.1 HOME DEPOT 102,220 KING KULLEN 52,250 STATEN ISLAND KIR 190,779 92.1 TJ MAXX 34,798 LA FITNESS 34,000 MICHAELS 17,573 STATEN ISLAND 260,510 99.2 TARGET 139,839 PATHMARK 48,377 OLD NAVY 15,000 STATEN ISLAND 100,977 98.3 LA FITNESS 33,180 STATEN ISLAND 100,641 100.0 KOHL'S * 100,641 STATEN ISLAND (5) 348,548 98.2 KMART 103,823 PATHMARK 59,809 TOYS R US/BABIES R US 42,025 STATEN ISLAND 47,270 100.0 STAPLES 47,270 SYOSSET 32,124 95.0 NEW YORK SPORTS CLUB 16,664 VALLEY STREAM 27,924 100.0 KEY FOOD 27,924 WHITE PLAINS 22,220 35.0 WOODSIDE 7,500 100.0 YONKERS 43,560 100.0 SHOPRITE 43,560 YONKERS 10,329 100.0 ADVANCE AUTO PARTS 10,329 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA NORTH CAROLINA ASHEVILLE 153,820 100.0 TJ MAXX 45,189 ROSS DRESS FOR LESS 28,223 HHGREGG 26,488 CARY KIR 315,797 98.4 BJ'S WHOLESALE CLUB 108,532 KOHL'S 86,584 PETSMART 26,040 CARY 586,667 95.8 DICK'S SPORTING GOODS 55,000 BEST BUY 51,259 BED BATH & BEYOND 43,015 CHARLOTTE 110,300 100.0 BURLINGTON COAT FACTORY 48,000 TJ MAXX 31,954 CVS 10,722 CHARLOTTE 233,939 97.9 ROSS DRESS FOR LESS 32,003 K&G MEN'S COMPANY 31,577 ASHLEY FURNITURE HOMESTORE 26,200 CHARLOTTE 75,134 100.0 HARRIS TEETER 50,627 CHARLOTTE 136,685 86.2 HOME DEPOT 85,600 CORT FURNITURE RENTAL 27,700 CHARLOTTE 110,005 97.5 HARRIS TEETER 51,486 CORNELIUS 77,600 100.0 HARRIS TEETER 57,260 DAVIDSON 79,084 100.0 HARRIS TEETER 48,000 DURHAM KIR 408,065 100.0 WALMART 149,929 BEST BUY 45,000 BUY BUY BABY 31,772 DURHAM 116,186 85.8 TJ MAXX 31,303 JO-ANN FABRICS 16,051 HIBACHI GRILL & SUPREME BUFFET 11,200 GREENSBORO 215,193 100.0 KOHL'S 87,110 HARRIS TEETER 47,452 RITE AID 11,606 KNIGHTDALE SEB 184,244 98.3 ROSS DRESS FOR LESS 30,144 BED BATH & BEYOND 22,941 MICHAELS 21,545 KNIGHTDALE SEB 136,955 98.9 DICK'S SPORTING GOODS 45,000 BEST BUY 30,000 TJ MAXX 26,297 MOORESVILLE 165,798 97.8 BEST BUY 30,000 BED BATH & BEYOND 28,000 STAPLES 20,388 MORRISVILLE 169,901 98.1 CARMIKE CINEMAS 60,124 FOOD LION 36,427 STEIN MART 36,000 RALEIGH 362,078 93.8 GOLFSMITH 59,719 BED BATH & BEYOND 35,335 ROSS DRESS FOR LESS 30,187 RALEIGH 9,800 53.3 RALEIGH 97,103 80.8 FOOD LION 38,273 ACE HARDWARE 16,593 RALEIGH 136,203 99.3 OFFICE DEPOT 22,391 02 FITNESS 20,006 TOWN AND COUNTRY HARDWARE 12,000 WINSTON-SALEM 132,190 98.5 HARRIS TEETER 60,279 DOLLAR TREE 14,849 OHIO BEAVERCREEK 142,547 100.0 KROGER 122,697 COLUMBUS KIR 269,201 96.7 LOWE'S HOME CENTER 131,644 KROGER 78,314 COLUMBUS 129,008 100.0 KOHL'S 99,408 GRANT/RIVERSIDE METHODIST HOSP 24,400 COLUMBUS KIR 112,862 97.7 FRESH THYME FARMERS MARKET 27,500 PIER 1 IMPORTS 12,015 PATEL BROTHERS INDIAN GROCERS 11,060 HUBER HEIGHTS KIR 315,914 100.0 ELDER BEERMAN 101,840 KOHL'S 80,731 MARSHALLS 29,500 KENT 3,000 100.0 NORTH OLMSTED 99,862 100.0 TOPS SUPERMARKET 99,862 SHARONVILLE OJV 121,105 100.0 GABRIEL BROTHERS 55,103 KROGER 30,975 UNITED ART AND EDUCATION 19,467 OREGON CLACKAMAS PRU 236,672 97.5 SPORTS AUTHORITY 45,121 NORDSTROM RACK 27,766 OLD NAVY 20,400 GRESHAM PRU 264,765 77.9 MADRONA WATUMULL 55,120 ROSS DRESS FOR LESS 26,832 PETSMART 21,600 GRESHAM 208,276 87.5 MARSHALLS 27,500 OFFICE DEPOT 26,706 BIG LOTS 25,000 GRESHAM 107,583 96.0 WALMART 60,000 CASCADE ATHLETIC CLUB 21,633 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA HILLSBORO PRU 210,941 100.0 SAFEWAY 53,000 RITE AID 27,465 DSW SHOE WAREHOUSE 19,949 MILWAUKIE PRU 185,760 94.1 ALBERTSONS 42,630 RITE AID 31,472 JO-ANN FABRICS 13,775 PORTLAND (5) PRU 109,498 92.5 SAFEWAY 48,000 DOLLAR TREE 11,660 PENNSYLVANIA ARDMORE 321,309 92.0 MACY'S 99,725 BANANA REPUBLIC 10,180 BEAVER FALLS 215,206 100.0 KMART 107,806 HOME DEPOT 107,400 BLUE BELL 120,211 100.0 KOHL'S 93,444 HOME GOODS 26,767 CARLISLE BLS 90,289 100.0 GIANT FOOD 71,441 CHAMBERSBURG 131,623 90.6 GIANT FOOD 67,521 WINE & SPIRITS SHOPPE 11,309 CHAMBERSBURG 273,104 100.0 KOHL'S 88,782 GIANT FOOD 68,000 MICHAELS 21,479 DEVON 68,935 100.0 WHOLE FOODS MARKET 33,504 WINE & SPIRITS SHOPPE 10,394 EAGLEVILLE 62,636 35.4 DOLLAR TREE 10,263 EAST NORRITON 131,794 97.0 SHOPRITE 66,506 RETRO FITNESS 18,025 JO-ANN FABRICS 12,250 EAST STROUDSBURG 169,381 80.3 KMART 102,763 EXTON 60,685 100.0 ACME MARKETS * 60,685 EXTON 85,184 100.0 KOHL'S 85,184 GREENSBURG OJV 50,000 100.0 TJ MAXX 26,775 MICHAELS 23,225 HAMBURG 15,400 100.0 LEHIGH VALLEY HEALTH 15,400 HARRISBURG 177,917 82.0 GANDER MOUNTAIN 83,777 AMERICAN SIGNATURE 48,884 OLD COUNTRY BUFFET 11,200 HAVERTOWN 80,938 100.0 KOHL'S 80,938 HORSHAM BLS 71,737 97.8 GIANT FOOD 48,820 MONROEVILLE BLS 143,200 95.5 PETSMART 29,650 BED BATH & BEYOND 25,312 MICHAELS 23,629 MONTGOMERY KIR 257,565 98.8 GIANT FOOD 67,179 BED BATH & BEYOND 32,037 HHGREGG 28,892 NEW KENSINGTON 108,950 96.7 GIANT EAGLE 101,750 PHILADELPHIA 36,511 100.0 MERCY HOSPITAL 33,000 PHILADELPHIA (5) OJV 175,456 100.0 BURLINGTON COAT FACTORY 70,723 TOYS R US 33,000 BOB'S DISCOUNT FURNITURE 29,723 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA PHILADELPHIA OJV 335,036 94.7 TARGET 137,000 PATHMARK 66,703 PEP BOYS 20,800 PHILADELPHIA 82,345 100.0 KOHL'S 82,345 PHILADELPHIA OJV 292,878 97.2 SEARS 237,151 PITTSBURGH 148,932 90.4 WHOLE FOODS MARKET 33,233 THE TILE SHOP 16,059 RITE AID 15,000 PITTSBURGH OIP 166,495 98.6 HHGREGG 31,296 TJ MAXX 30,000 STAPLES 23,884 QUAKERTOWN CPP 266,565 96.2 BJ'S WHOLESALE CLUB 85,188 BEST BUY 30,720 PETSMART 20,245 RICHBORO 107,432 97.7 SUPER FRESH 55,537 SCOTT TOWNSHIP 69,288 100.0 WALMART 69,288 SHREWSBURY 94,706 100.0 GIANT FOOD 54,785 SPRINGFIELD 171,277 98.7 GIANT FOOD 66,825 STAPLES 26,535 EMPIRE BEAUTY SCHOOL 11,472 WEST MIFFLIN 84,279 100.0 BIG LOTS 84,279 WHITEHALL OJV 151,418 100.0 VALUE CITY FURNITURE 48,800 JO-ANN FABRICS 31,000 BOOKS-A-MILLION 19,937 WHITEHALL 84,524 100.0 KOHL'S 84,524 WYNNEWOOD (2) 100.0 YORK 35,500 100.0 GIANT FOOD 30,500 PUERTO RICO BAYAMON 186,421 97.3 AMIGO SUPERMARKET 35,588 OFFICEMAX 18,100 CHUCK E CHEESE 13,600 CAGUAS 599,681 99.5 SAM'S CLUB 138,622 COSTCO 134,881 JCPENNEY 98,348 CAROLINA 570,621 96.4 KMART 118,242 HOME DEPOT 109,800 ECONO RIAL 56,372 MANATI 69,640 69.1 PLANET FITNESS 20,350 MAYAGUEZ 354,830 98.4 HOME DEPOT 109,800 SAM'S CLUB 100,408 CARIBBEAN CINEMA 45,126 PONCE 191,680 97.2 2 60,000 SUPERMERCADOS MAXIMO 35,651 PETSMART 13,279 TRUJILLO ALTO 199,513 99.1 KMART 80,100 PUEBLO SUPERMARKET 26,869 ANNA'S LINENS 11,895 RHODE ISLAND CRANSTON 129,941 98.4 BOB'S STORES 41,114 MARSHALLS 28,000 TONI & GUY HAIRDRESSING ACAD 12,020 SOUTH CAROLINA CHARLESTON 189,554 100.0 HARRIS TEETER 52,334 STEIN MART 37,000 PETCO 15,314 CHARLESTON (5) 122,058 90.2 TJ MAXX 31,220 BARNES & NOBLE 25,389 OFFICE DEPOT 16,490 GREENVILLE 148,532 94.2 GABRIEL BROTHERS 51,268 CONN'S HOMEPLUS 35,621 GREENVILLE 294,336 96.4 INGLES MARKETS 65,000 GOLD'S GYM 35,000 TJ MAXX 30,300 GREENVILLE 118,736 100.0 ACADEMY SPORTS & OUTDOORS 89,510 TRADER JOE'S 12,836 GREENVILLE 51,672 83.8 THE FRESH MARKET 20,550 TENNESSEE MADISON 175,593 98.8 OLD TIME POTTERY 99,400 WALMART 39,687 MEMPHIS KIR 40,000 100.0 BED BATH & BEYOND 40,000 TEXAS AMARILLO KIR 343,875 100.0 HOME DEPOT 109,800 KOHL'S 94,680 CONN'S HOMEPLUS 33,008 AMARILLO KIR 142,647 98.1 ROSS DRESS FOR LESS 30,187 BED BATH & BEYOND 30,000 JO-ANN FABRICS 30,000 ARLINGTON 96,127 100.0 HOBBY LOBBY 96,127 AUSTIN OJV 54,651 100.0 CONN'S 26,650 AUSTIN OJV 88,829 95.8 BARNES & NOBLE 24,685 PETCO 12,350 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA AUSTIN OJV 40,000 100.0 DAVE & BUSTER'S 40,000 AUSTIN OJV 131,039 95.0 GATTI LAND EATER-TAINMENT 31,094 24 HOUR FITNESS 29,678 DOLLAR TREE 14,326 AUSTIN OJV 207,614 98.5 ACADEMY SPORTS & OUTDOORS 61,452 PACIFIC RESOURCES ASSOCIATES 46,690 GOLD'S GYM 30,000 AUSTIN KIR 191,760 92.4 TOYS R US/BABIES R US 55,000 BED BATH & BEYOND 44,846 WORLD MARKET 19,089 AUSTIN 157,852 73.8 HEB GROCERY 64,310 AUSTIN PRU 213,768 99.3 BED BATH & BEYOND 42,098 BUY BUY BABY 28,730 ROSS DRESS FOR LESS 26,250 BAYTOWN 105,133 100.0 HOBBY LOBBY 63,328 ROSS DRESS FOR LESS 30,108 BEAUMONT 9,600 BROWNSVILLE 225,959 100.0 BURLINGTON COAT FACTORY 80,274 TJ MAXX 28,460 MICHAELS 21,447 BURLESON 280,430 99.6 KOHL'S 86,584 ROSS DRESS FOR LESS 30,187 TJ MAXX 28,000 CONROE OIP 289,322 99.4 ASHLEY FURNITURE HOMESTORE 48,000 TJ MAXX 32,000 ROSS DRESS FOR LESS 30,183 CORPUS CHRISTI 99,154 100.0 BEST BUY 47,616 ROSS DRESS FOR LESS 34,000 SHOE CARNIVAL 17,538 CORPUS CHRISTI 60,175 95.7 BED BATH & BEYOND 26,300 MICHAELS 24,800 - DALLAS KIR 83,867 100.0 ROSS DRESS FOR LESS 28,160 OFFICEMAX 23,500 BIG LOTS 18,007 DALLAS PRU 171,143 92.2 CVS 16,799 VITAMIN COTTAGE NATURAL FOOD 11,110 ULTA 3 10,800 FORT WORTH OJV 291,121 97.4 MARSHALLS 38,032 ROSS DRESS FOR LESS 30,079 OFFICE DEPOT 20,000 FRISCO 230,197 92.0 HOBBY LOBBY / MARDELS 81,392 HEMISPHERES 50,000 SPROUTS FARMERS MARKET 26,043 GEORGETOWN OJV 115,416 68.9 DOLLAR TREE 13,250 CVS 10,080 GRAND PRAIRIE 239,588 88.6 24 HOUR FITNESS 30,000 ROSS DRESS FOR LESS 29,931 MARSHALLS 28,000 HOUSTON 41,576 100.0 MICHAELS 21,531 HOUSTON OIP 237,634 100.0 TJ MAXX 32,000 ROSS DRESS FOR LESS 30,187 BED BATH & BEYOND 30,049 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA HOUSTON BLS 144,055 100.0 BEST BUY 35,317 HOME GOODS 31,620 BARNES & NOBLE 25,001 HOUSTON BLS 350,836 89.4 MARSHALLS 30,382 BED BATH & BEYOND 26,535 PALAIS ROYAL 21,500 HOUSTON 149,065 96.9 ROSS DRESS FOR LESS 30,176 OLD NAVY 19,222 PETCO 13,500 HOUSTON 96,500 100.0 BURLINGTON COAT FACTORY 96,500 HUMBLE 316,624 99.6 KOHL'S 88,827 TJ MAXX 50,035 ROSS DRESS FOR LESS 30,237 LAKE JACKSON 34,969 70.0 LEWISVILLE 74,837 88.2 YOUFIT HEALTH CLUBS 20,105 PIER 1 IMPORTS 12,000 LEWISVILLE 123,560 97.6 BABIES R US 42,420 BED BATH & BEYOND 34,030 HOME ZONE 19,865 LEWISVILLE 93,668 94.2 BURKE'S OUTLET 24,974 DSW SHOE WAREHOUSE 20,000 CHARMING CHARLIE 12,600 LUBBOCK 108,326 94.1 PETSMART 25,448 OFFICEMAX 23,500 MATTRESS FIRM 18,000 MESQUITE 79,550 100.0 KROGER 51,000 PASADENA KIR 169,190 100.0 PETSMART 26,027 OFFICEMAX 23,500 MICHAELS 22,491 PASADENA KIR 240,881 99.2 BEST BUY 36,896 ROSS DRESS FOR LESS 30,187 MARSHALLS 30,000 PLANO 149,343 100.0 HOME DEPOT 149,343 PLANO 100,598 100.0 HOME DEPOT EXPO * 97,798 SOUTHLAKE 37,447 84.4 - SPRING (2) SUGAR LAND 96,623 91.2 KROGER 64,842 TEMPLE BLS 262,799 94.1 HOBBY LOBBY 56,125 ROSS DRESS FOR LESS 30,187 MARSHALLS 28,000 WEBSTER 365,623 97.6 HOBBY LOBBY 100,086 BEL FURNITURE 58,842 BED BATH & BEYOND 53,829 VIRGINIA BURKE 124,148 100.0 SAFEWAY 53,495 CVS 12,380 COLONIAL HEIGHTS 71,509 100.0 ASHLEY FURNITURE 39,903 BOOKS-A-MILLION 21,006 DUMFRIES OIP 1,702 100.0 FAIRFAX KIR 341,727 98.5 COSTCO 139,658 HOME DEPOT 126,290 24 HOUR FITNESS 42,837 FAIRFAX PRU 101,332 100.0 WALGREENS 40,000 TJ MAXX 27,888 FAIRFAX 52,946 88.2 FREDERICKSBURG OIP 4,842 100.0 FREDERICKSBURG OIP 32,000 100.0 BASSETT FURNITURE 32,000 FREDERICKSBURG OIP 2,454 100.0 FREDERICKSBURG OIP 3,650 100.0 FREDERICKSBURG OIP 4,261 100.0 FREDERICKSBURG OIP 3,000 100.0 FREDERICKSBURG OIP 10,578 100.0 CHUCK E CHEESE 10,578 FREDERICKSBURG OIP 10,002 100.0 CRACKER BARREL 10,002 FREDERICKSBURG OIP 8,000 FREDERICKSBURG OIP 5,126 100.0 FREDERICKSBURG OIP 6,818 100.0 FREDERICKSBURG OIP 4,800 100.0 FREDERICKSBURG OIP 2,909 100.0 FREDERICKSBURG OIP 6,000 100.0 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA FREDERICKSBURG OIP 11,097 100.0 NTB TIRES 11,097 FREDERICKSBURG OIP 7,200 100.0 FREDERICKSBURG OIP 8,027 100.0 FREDERICKSBURG OIP 6,100 100.0 FREDERICKSBURG OIP 5,540 100.0 FREDERICKSBURG OIP 7,241 100.0 FREDERICKSBURG OIP 3,076 100.0 FREDERICKSBURG OIP 5,892 100.0 FREDERICKSBURG OIP 5,020 100.0 FREDERICKSBURG OIP 7,256 100.0 FREDERICKSBURG OIP 4,828 100.0 FREDERICKSBURG OIP 3,000 100.0 FREDERICKSBURG OIP 33,179 100.0 HHGREGG 33,179 FREDERICKSBURG OIP 3,822 100.0 FREDERICKSBURG OIP 3,028 100.0 FREDERICKSBURG OIP 4,352 100.0 FREDERICKSBURG OIP 7,000 100.0 FREDERICKSBURG OIP 10,125 100.0 CVS 10,125 FREDERICKSBURG OIP 10,125 100.0 CVS 10,125 FREDERICKSBURG OIP 2,170 100.0 FREDERICKSBURG OIP 7,200 100.0 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA FREDERICKSBURG OIP 1,762 100.0 FREDERICKSBURG OIP 7,993 100.0 FREDERICKSBURG OIP 10,125 100.0 SHONEY'S 10,125 HARRISONBURG 190,484 96.6 KOHL'S 88,248 MARTIN'S 73,396 LEESBURG PRU 318,794 99.7 SHOPPERS FOOD 63,168 BIG LOTS 36,958 STEIN MART 36,900 MANASSAS BLS 107,233 95.3 BURLINGTON COAT FACTORY 69,960 AUTOZONE 10,852 PENTAGON CITY (5) CPP 331,229 100.0 COSTCO 169,452 MARSHALLS 42,142 BEST BUY 36,532 RICHMOND 84,683 100.0 ROOMS TO GO 84,683 RICHMOND 128,612 100.0 BURLINGTON COAT FACTORY 121,550 RICHMOND OIP 3,060 100.0 ROANOKE 299,134 96.1 MICHAELS 40,002 MARSHALLS 35,134 ROSS DRESS FOR LESS 29,826 ROANOKE 81,789 100.0 DICK'S SPORTING GOODS 47,700 HHGREGG 34,089 STAFFORD OIP 4,211 100.0 STAFFORD OIP 4,400 100.0 STAFFORD OIP 7,310 100.0 STAFFORD OIP 101,042 100.0 GIANT FOOD 61,500 STAPLES 23,942 PETCO 12,000 STAFFORD BLS 331,280 100.0 SHOPPERS FOOD 67,995 TJ MAXX 30,545 ROSS DRESS FOR LESS 30,179 STERLING 361,050 98.1 TOYS R US 45,210 MICHAELS 35,333 HHGREGG 33,000 STERLING BLS 799,442 99.8 WALMART 209,613 LOWE'S HOME CENTER 135,197 SAM'S CLUB 135,193 WOODBRIDGE OJV 186,079 78.9 REGENCY FURNITURE 73,882 THE SALVATION ARMY 17,070 WEDGEWOOD ANTIQUES & AUCTION 16,700 WOODBRIDGE KIR 495,038 95.4 SHOPPERS FOOD 63,971 DICK'S SPORTING GOODS 57,437 LA FITNESS 47,328 WASHINGTON AUBURN 174,470 93.2 ALBERTSONS * 51,696 OFFICE DEPOT 23,070 RITE AID 21,875 BELLEVUE 510,533 95.5 TARGET 101,495 WALMART 76,207 NORDSTROM RACK 41,258 BELLINGHAM KIR 188,885 92.5 MACY'S 40,000 BEST BUY 30,000 BED BATH & BEYOND 28,000 BELLINGHAM PRU 378,621 92.0 KMART 103,950 SAFEWAY 67,070 GOODWILL INDUSTRIES 35,735 FEDERAL WAY KIR 200,126 96.0 H MART 55,069 JO-ANN FABRICS 43,506 BARNES & NOBLE 24,987 KENT PRU 86,909 81.5 ROSS DRESS FOR LESS 27,200 KENT BIG 67,468 88.5 RITE AID 23,380 LAKE STEVENS 193,749 97.8 SAFEWAY 61,000 SPORTS AUTHORITY 45,364 BARTELL DRUGS 17,622 MILL CREEK OIP 96,671 86.5 SAFEWAY 55,275 OLYMPIA BIG 167,117 68.2 ALBERTSONS 54,736 ROSS DRESS FOR LESS 21,287 OLYMPIA PRU 69,212 100.0 BARNES & NOBLE 20,779 PETCO 16,459 TRADER JOE'S 12,593 OLYMPIA 6,243 100.0 SEATTLE PRU 86,060 93.9 SAFEWAY 39,556 BARTELL DRUGS 13,327 SILVERDALE 170,406 100.0 SAFEWAY 55,003 JO-ANN FABRICS 29,903 RITE AID 23,470 SILVERDALE PRU 67,287 83.8 ROSS DRESS FOR LESS 29,020 SPOKANE BLS 129,785 84.4 BED BATH & BEYOND 36,692 ROSS DRESS FOR LESS 25,000 RITE AID 23,293 TACOMA PRU 134,839 98.9 TJ MAXX 25,160 DESTINY CITY CHURCH 23,228 OFFICE DEPOT 22,880 TUKWILA KIR 467,690 89.7 MACY'S 48,670 BEST BUY 45,884 SPORTS AUTHORITY 40,000 YEAR DEVELOPED LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO OR ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA WEST VIRGINIA CHARLES TOWN 208,888 100.0 WALMART 144,298 STAPLES 15,642 CANADA ALBERTA BRENTWOOD UJV 290,808 100.0 SEARS WHOLE HOME 46,043 BED BATH & BEYOND 37,809 LONDON DRUGS 25,250 CALGARY UJV 305,865 99.6 WINNERS 34,740 SPORT CHEK 33,265 BUSINESS DEPOT (STAPLES) 25,914 CALGARY UJV 164,682 100.0 TARGET (ZELLERS) 124,216 CALGARY UJV 119,670 100.0 WINNERS 34,227 HOMESENSE 28,600 DOLLAR TREE 10,913 CALGARY UJV 127,779 98.6 BEST BUY 36,726 HOMESENSE 26,792 PETSMART 16,602 EDMONTON UJV 430,414 100.0 THE BRICK 45,803 HOME OUTFITTERS 40,539 LONDON DRUGS 32,787 EDMONTON UJV 235,565 100.0 T&T SUPERMARKET (LOBLAWS) 47,496 LONDON DRUGS 36,115 BED, BATH & BEYOND 24,989 EDMONTON UJV 143,252 91.8 SOBEYS * 34,606 GRANDE PRAIRIE UJV 63,413 100.0 MICHAELS 24,180 WINNERS 23,505 JYSK LINEN 15,728 HINTON UJV 138,998 98.3 WALMART 60,346 SAFEWAY 29,586 BRITISH COLUMBIA UJV 69,047 89.5 SAVE-ON-FOODS 31,420 DOLLAR TREE 13,164 ABBOTSFORD UJV 219,892 100.0 TARGET 115,407 WINNERS HOMESENSE 51,982 PETSMART 22,583 ABBOTSFORD UJV 188,962 96.2 SAFEWAY 55,724 GOODLIFE FITNESS 26,034 STAPLES 24,688 CHILLIWACK UJV 87,730 97.5 SAVE-ON-FOODS 59,648 GIBSONS UJV 117,102 94.2 LONDON DRUGS 26,422 SUPER VALU 23,420 CHEVRON 16,964 KAMLOOPS UJV 128,478 100.0 WINNERS HOMESENSE 45,500 JYSK 18,500 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA LANGLEY UJV 228,293 97.2 WINNERS 34,175 MICHAELS 23,754 FUTURE SHOP 23,559 LANGLEY UJV 151,736 100.0 SEARS 34,983 HOMESENSE 24,986 CHAPTERS 23,782 LANGLEY UJV 34,832 90.5 MISSION UJV 271,522 93.1 SAVE ON FOODS 60,679 FAMOUS PLAYERS 57,802 LONDON DRUGS 31,743 NORTH VANCOUVER UJV 36,218 100.0 PORT ALBERNI UJV 34,518 100.0 BUY-LOW FOODS 22,834 PRINCE GEORGE UJV 372,724 90.0 THE BAY 111,500 SAVE ON FOODS 44,602 LONDON DRUGS 32,428 PRINCE GEORGE UJV 81,692 100.0 SAVE ON FOODS 39,068 SHOPPERS DRUG MART 15,898 PRINCE GEORGE UJV 69,820 96.5 BRICK WAREHOUSE 29,808 SURREY UJV 326,669 99.6 HOME DEPOT 103,879 CINEPLEX ODEON 52,000 WINNERS 30,927 SURREY UJV 170,698 92.6 SAFEWAY 52,174 LONDON DRUGS 27,894 SURREY UJV 113,668 97.7 SAFEWAY 55,169 NEW HOLLYWOOD THEATRE 11,806 VICTORIA UJV 472,027 97.3 TARGET 120,684 SAFEWAY 55,720 FAMOUS PLAYERS 55,568 TRAIL UJV 172,593 48.8 NO FRILLS 41,409 WESTBANK UJV 111,763 96.9 SAVE-ON-FOODS 38,874 SHOPPERS DRUG MART 16,679 HOME HARDWARE 10,035 NOVA SCOTIA DARTMOUTH UJV 178,305 95.3 SOBEYS 75,694 SHOPPERS DRUG MART 16,334 DOLLARAMA 12,818 HALIFAX UJV 137,818 100.0 WALMART 132,192 NEWFOUNDLAND & LABRADOR ST. JOHN'S UJV 366,171 96.0 SPORT CHEK 40,152 BED BATH & BEYOND 30,605 LABELS 29,913 ONTARIO BELLEVILLE UJV 71,985 96.9 METRO 45,485 BROCKVILLE UJV 276,574 79.3 SEARS 88,898 GALAXY 20,000 SHOPPERS DRUG MART 18,040 BURLINGTON UJV 69,857 97.6 FRESH CO. 28,848 CHATHAM UJV 71,423 100.0 FOOD BASICS 36,484 DOLLAR TREE 10,500 FERGUS UJV 105,965 99.0 TARGET 95,978 HAWKESBURY UJV 55,434 100.0 PRICE CHOPPER * 29,950 HAWKESBURY HOSPITAL OFFICES 13,000 BINGO HALL 12,000 HAWKESBURY UJV 17,032 100.0 PHARMAPRIX * 17,032 LONDON UJV 87,279 100.0 TALIZE 31,388 SHOPPERS DRUG MART 18,163 FIT FOR LESS 12,443 MISSISSAUGA UJV 213,069 98.5 CANADIAN TIRE 60,872 METRO 53,768 SHOPPERS DRUG MART 13,989 MISSISSAUGA UJV 118,637 100.0 WINNERS 27,308 STAPLES 20,038 SHOPPERS DRUG MART 16,339 NEWMARKET UJV 267,865 100.0 WALMART 67,604 METRO 49,112 SHOPPERS DRUG MART 23,514 NEWMARKET UJV 160,225 100.0 BED BATH & BEYOND 28,015 MICHAELS 21,563 PETSMART 15,293 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANT NAME GLA TENANT NAME GLA TENANT NAME GLA OTTAWA UJV 281,057 88.6 WALMART 116,649 METRO 42,108 CANADIAN NTL INSTITUTE OF HEALTH 14,824 OTTAWA UJV 127,270 100.0 METRO 40,265 BEST BUY 37,076 HOMESENSE 28,604 OTTAWA UJV 135,242 100.0 TARGET 105,078 METRO 24,670 OTTAWA UJV 88,767 100.0 WINNERS 29,609 STAPLES 14,633 DOLLARAMA 10,558 OTTAWA UJV 82,872 100.0 FOOD BASICS 35,134 MARK'S WORK WEARHOUSE 11,439 OTTAWA UJV 109,459 95.5 YOUR INDEPENDENT GROCER 49,018 PHARMA PLUS 10,648 SUDBURY UJV 250,208 99.0 SEARS 43,000 WINNERS 32,447 HOMESENSE 23,665 SUDBURY UJV 152,175 100.0 FAMOUS PLAYERS 58,099 STAPLES 27,391 CHAPTERS 24,532 TORONTO UJV 363,841 96.0 CANADIAN TIRE 114,577 NO FRILLS 51,965 I.C.U. THEATERS 16,774 TORONTO UJV 326,519 100.0 TARGET 134,845 METRO 53,008 LA FITNESS 27,240 TORONTO UJV 171,162 95.8 WINNERS 31,896 DOT FURNITURE 13,984 SEARS APPLIANCE & MATTRESS * 11,589 TORONTO UJV 133,035 100.0 CANADIAN TIRE 94,607 PETSMART 23,767 WHITBY UJV 391,292 98.9 SEARS WHOLE HOME 60,444 HOME OUTFITTERS 42,632 WINNERS 35,094 WHITBY UJV 158,688 99.0 FRESH CO. 33,441 VALUE VILLAGE 26,685 SHOPPERS DRUG MART 23,780 PRINCE EDWARD ISLAND CHARLOTTETOWN UJV 388,587 99.4 TARGET 107,806 WEST ROYALTY FITNESS 60,157 LOBLAWS 35,513 QUEBEC BOISBRIAND UJV 736,321 97.0 TARGET 114,753 THE BRICK 45,860 TOYS R US 41,352 CHATEAUGUAY UJV 209,793 85.9 SUPER C 48,198 LES AILES DE LA MODE 20,378 DOLLARAMA 10,679 GATINEAU UJV 286,507 100.0 WALMART 125,719 CANADIAN TIRE 88,640 SUPER C 52,300 GREENFIELD PARK UJV 364,467 100.0 CINEMA GUZZO 91,000 LE GRANDE MARCHE 64,670 MAXI 44,732 LAVAL UJV 116,147 100.0 TARGET 116,147 LONGUEUIL UJV 220,692 92.1 CINEMA GUZZO 47,732 IGA 31,848 VALUE VILLAGE 23,747 CHILE VINA DEL MAR 264,846 95.2 SODIMAC 132,656 LIDER 81,688 YEAR DEVELOPED OR LEASABLE AREA PERCENT LEASED MAJOR LEASES LOCATION PORTFOLIO ACQUIRED (SQ.FT.) (1) TENANTNAME GLA TENANT NAME GLA TENANT NAME GLA MEXICO TAMAULIPAS MATAMOROS 153,774 99.1 CINEPOLIS 40,296 SORIANA 39,554 OFFICE DEPOT 18,141 MATAMOROS 10,835 69.5 REYNOSA 9,684 100.0 TOTAL (4) *Tenants are Dark & Paying (1)Percent leased information as of December 31, 2014. (2)Denotes ground-up development project. This includes properties that are currently under construction and completed projects awaiting stabilization. The square footage shown represents the completed leaseable area and future development. (3)Denotes operating property not yet in occupancy. (4)Does not include 533 properties, primarily through the Company’s preferred equity investments, other real estate investments and non-retail properties, totaling approximately 11.7 million square feet of GLA. (5)Denotes projects which exclude GLA of units being held for redevelopment BIG-Denotes property interest in BIG Shopping Centers. BLS-Denotes property interest in Blackstone Portfolio. CPP-Denotes property interest in Canada Pension Plan. KIR-Denotes property interest in Kimco Income REIT. OIP-Denotes property interest in Other Institutional Programs. OJV-Denotes property interest in Other US Joint Ventures. PRU-Denotes property interest in Prudential Investment Program. SEB-Denotes property interest in SEB Immobilien. UJV-Denotes property interest in Unconsolidated Joint Venture.
